Citation Nr: 1702876	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for skin rash.

2. Entitlement to service connection for nausea/vomiting.  

3. Entitlement to service connection for stress.

4. Entitlement to service connection for sleeping problems.

5. Entitlement to service connection for dental disorder.

6. Entitlement to service connection for joint pain, left leg, to include the left knee.

7. Entitlement to service connection for joint pain, right leg, to include the right knee.  

8.  Entitlement to an effective date prior to November 14, 2003, for the award of service connection for hypertension, to include whether a clear and unmistakable error (CUE) existed in prior rating decisions denying service connection for hypertension.

9.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.

10.  Entitlement to an initial disability rating in excess of 10 percent for lumbar muscle sprain/strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, to include whether a timely substantive appeal was filed.

11.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, to include whether a timely substantive appeal was filed.

12.  Entitlement to an initial compensable disability rating for hallux valgus, right foot (claimed as foot pain).  
 
13.  Entitlement to an initial compensable disability rating for hallux valgus, left foot (claimed as foot pain).

14.  Entitlement to an effective date prior to May 16, 2014, for the award of service connection for peripheral neuropathy, left lower extremity, as secondary to the service-connected disability of lumbar muscle sprain/strain (claimed as back/muscle aches condition).

15.  Entitlement to an effective date prior to May 16, 2014, for the award of service connection for peripheral neuropathy, right lower extremity, as secondary to the service-connected disability of lumbar muscle sprain/strain (claimed as back/muscle aches condition).

16.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, as secondary to the service-connected disability of lumbar muscle sprain/strain (claimed as back/muscle aches condition).

17.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, as secondary to the service-connected disability of lumbar muscle sprain/strain (claimed as back/muscle aches condition).

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982 and from March 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, April 2010, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in multiple rating decisions, including in October 2014 and April 2015, the RO increased the evaluations of, and assigned staged ratings for, the service-connected disabilities as reflected on the title page.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum she is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Also on appeal is an October 2015 rating decision granting (1) service connection for peripheral neuropathy, left lower extremity and (2) service connection for peripheral neuropathy, right lower extremity, assigning an initial 10 percent for each disability effective from May 16, 2014.  The Veteran filed a notice of disagreement (NOD) in October 2015.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

Following the last adjudication of the case by the RO, additional pertinent evidence was added to the claims file.  The Veteran, through her representative, waived initial RO jurisdiction of this evidence in April 2016.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c).

The issues of service connection for joint pain of the left leg and right leg encompass the issues of service connection for a left and right knee condition.  The Veteran referred to osteopenia and degenerative joint disease and arthritis of the knees in her November 2014 VA Form 9.  Moreover, in an October 215 NOD form, she wrote that both conditions had been originally claimed as joint pain in April 2009.  Expanding the scope of the claims to include the knees is needed to best reflect the broad scope of the issues intended by the Veteran, as shown by her statements.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Similarly, the RO issued supplemental statements of the case (SSOCs) in November 2014 and April 2015 adjudicating a claim for an increased rating for uterine fibroid with menorrhagia, iron deficiency anemia.  That claim was first addressed in an April 2010 rating decision.  The Board has not been able locate an NOD, SOC, or VA Form 9 pertaining to that issue.  Thus, the issue is referred to the RO for appropriate action.  

The issues involving higher initial disability ratings for lumbar muscle sprain/strain; left shoulder strain; hallux valgus, right foot (claimed as foot pain); hallux valgus, left foot (claimed as foot pain); service connection for nausea and vomiting; and an earlier effective date for hypertension, are decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal as to the issues of entitlement to higher initial disability ratings for lumbar muscle sprain/strain; entitlement to a higher initial disability ratings for left shoulder strain; entitlement to an initial compensable disability rating for hallux valgus, right foot (claimed as foot pain); entitlement to an initial compensable disability rating for hallux valgus, left foot (claimed as foot pain), and this jurisdictional defect may not be waived.  

2.  Nausea and vomiting are symptoms of the already service-connected peptic ulcer disease (PUD) with gastritis.   

3.  The Veteran filed an original claim of service connection for hypertension on July 30, 1997, and she continuously prosecuted that claim until it was granted in a May 2004 rating decision; entitlement to service connection had already arisen by that time.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to an initial disability rating in excess of 10 percent for lumbar muscle sprain/strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016).

2.  The issue of entitlement to an initial disability rating in excess of 10 percent for left shoulder strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016).

3.  The issue of entitlement to an initial compensable disability rating for hallux valgus, right foot (claimed as foot pain) is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016).

4.  The issue of entitlement to an initial compensable disability rating for hallux valgus, left foot (claimed as foot pain) is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302 (2016).

5.  The claim of service connection for nausea and vomiting is dismissed as already service connected.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2014); 38 C.F.R. §§ 3.303, 20.100 (2016).

6.  The criteria for assignment of an earlier effective date of July 30, 1997, for the award of service connection for hypertension, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will limit the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Timeliness of Substantive Appeal

The following four issues must be dismissed because a timely substantive appeal, VA Form 9, was not filed:  (1) entitlement to higher initial disability ratings for lumbar muscle sprain/strain; (2) entitlement to a higher initial disability ratings for left shoulder strain; (3) entitlement to an initial compensable disability rating for hallux valgus, right foot (claimed as foot pain); (4) entitlement to an initial compensable disability rating for hallux valgus, left foot (claimed as foot pain).

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  

The filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  On the other hand, because a timely filed substantive appeal is not a jurisdictional bar to Board review, the Board cannot raise a timeliness objection in a particular case if the appellant filed an untimely substantive appeal and the RO had, nonetheless, treated the Veteran's claim as timely appealed for more than five years, and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  See id. at 45.  

Here, the RO mailed the Veteran an SOC in October 2014.  The following month, November 2014, the Veteran filed a VA Form 9.  On that form, she marked that she was only appealing two issues: (1) service connection for joint pain right leg/left leg, and (2) entitlement to a TDIU.  Neither of those issues was addressed in the October 2014 SOC.  The Veteran did not otherwise identify or refer to the four issues addressed in the October 2014 SOC as issues she wanted to appeal.  

Because the November 2014 VA Form 9 did not refer to any of the four issues addressed in the October 2014 SOC, it cannot be accepted as a valid substantive appeal as to any of those issues.  

Importantly here, the SOC was mailed to her last known mailing address of record, and there has been no contention that she did not receive the October 2014 SOC.  Moreover, unlike the situation in Percy, the Veteran did not file a VA Form 9 addressing those issues.  Thus, this is not a situation where an untimely appeal was filed.  Similarly, a long period of time has not passed during which the RO has treated the issues as timely appealed.  Although the RO issued an SSOC in November 2014 addressing the issues, no further action was taken which might have led the Veteran to believe that a substantive appeal had be filed as to the issues.  Finally, the Veteran has not acknowledged these issues as being timely appealed, and testimony has not been taken on the issues.  See Percy, 23 Vet. App. at 45.  

In light of these facts, the Board sent the Veteran a letter in July 2016, pursuant to 38 C.F.R. § 20.101(d), informing her of this jurisdictional defect.  She responded in July 2016 by asking the Board to not dismiss her appeal.  She asserted that it had taken her 7 years to get before the Board and she had poor communication from the RO, plus, she wrote, "issues unclear, claims withdrawn, and no P[ower] O[f] A[ttorney]."  In a separate July 2016 letter, she asserted that she had appealed all issues and disagreed with all decisions made on all claims and all issues.  

Notwithstanding her July 2016 statement, this is not a situation where the timely filing of a substantive appeal may be waived.  Simply stated, a substantive appeal was not filed as to these issues.  Thus, those issues are not within the Board's jurisdiction to further review, and they must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.100, 20.200, 20.300, 20.302; Percy, 23 Vet. App. at 45.  

II.  Service Connection 

The Veteran is seeking service connection for nausea and vomiting.  This claim must also be dismissed as the nausea and vomiting are already being compensated as symptoms of the Veteran's service-connected peptic ulcer disease (PUD) with gastritis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.100

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Evidence that concerns the severity and degree of an already service-connected disability is a matter that must be addressed when assigning a disability rating for the disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").  


B.  Discussion

Here, the evidence demonstrates that the claimed nausea and vomiting are symptoms of the already service-connected PUD with gastritis.  Thus, a separate award of service connection is not warranted as there are no distinct disabilities manifested by nausea and vomiting.  

For instance, VA treatment for PUD in May 1994 shows complaints of having stomach problems with nausea and vomiting.  A December 1998 VA examination reflects complaints of flare-ups of PUD with some vomiting, and the resulting assessment was history of PUD likely duodenal ulcer under treatment mildly symptomatic.  Subsequent VA examinations in September 2003, January 2012, and March 2015 again noted symptoms involving nausea and vomiting in the context of her PUD with gastritis.  

Because nausea and vomiting are already service-connected symptoms of PUD with gastritis, a separate award of service connection cannot be made.  Otherwise, the question of whether a higher rating may be warranted for PUD with gastritis on the basis of nausea and vomiting has been previously addressed by the RO, and that question is currently outside the scope of this decision.  

III.  Earlier Effective Date

The Veteran maintains that an effective date earlier than November 14, 2003, for the award of service connection for hypertension is warranted, to include an allegation of CUE in prior rating decisions denying hypertension.  

As a threshold matter, the appeal status of this issue bears further attention as it has not been addressed by the RO since a May 2008 SSOC.  In fact, a September 2008 Board decision referred this issue to the RO after explaining that there was no rating decision in the claims folder at that time referencing that claim.  

Notwithstanding the Board's finding, the matter arose from a May 2004 rating decision.  The Veteran filed a timely NOD in June 2004, after which an SOC was issued in January 2005.  The Veteran filed a timely VA Form 9 one month later in February 2005.  The February 2008 SSOC followed.  Thus, an appeal was perfected as to that issue.  No subsequent Board decision was issued resolving the appeal.  Consequently, the appeal has remained pending to the present time.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).

On this basis, the Board will proceed with adjudicating the merits of the appeal.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

B.  Discussion

In this case, the Board finds that an effective date from July 30, 1999, the date of her original claim, is warranted.  

(1) Entitlement Arose

The Veteran's claim of service connection for hypertension was granted in a May 2004 rating decision on the basis of an April 2004 VA examiner's opinion.  That opinion indicated that the Veteran's hypertension, which was first diagnosed in 1995 was related to in-service elevated blood pressure readings.  Thus, entitlement to service connection for hypertension arose at least as early as 1995.  
(2) Date of Claim

The Board finds that the Veteran filed an original claim of service connection on July 30, 1997, and she continuous prosecuted the claim until it was granted in the May 2004 rating decision.  

Specifically, she filed an informal claim on July 30, 1997, contending that she had had high blood pressure since February 1990, which she felt was related to her other medical conditions.  No action was taken on the claim.  In an unrelated decision issued in July 1999, the Board referred the matter to the RO for further action, noting that the issue had been raised, but not addressed by the RO.  From November 1999 to April 2002, the Veteran continued to submit statements concerning this claim.  Likewise, the RO sent her notice letters informing her that the claim remained pending.  

Then, in July 2002, the RO issued a rating decision denying service connection for hypertension.  Three months later, in October 2002, the Veteran filed a statement requesting "that the Board [ ] review all the facts concerning this appeal."  She specified as to hypertension that the claim had been denied, but she had not had a VA examination, and she felt that her case has not been reviewed fairly by the RO.  

The Board finds that the Veteran's October 2002 statement constitutes a valid NOD as to the issue.  It expresses dissatisfaction with the RO's determination and a desire to contest the result.  Moreover, it was received within one year of the July 2002 rating decision.  Thus, it qualifies as an NOD.  See 38 C.F.R. §§ 20.201, 20.302(a).

Of note, in December 2002, the Board issued a decision addressing an unrelated appeal.  In that decision, the Board noted that service connection had been denied for hypertension, but that the Veteran had not filed an NOD at that time.  The Board now finds that the most likely explanation for the Board's statement is that the October 2002 statement had not yet been added to the claims file as it stood before the Board.  The claims file was transferred to the Board in September 2002, one month before the Veteran filed her October 2002 statement.  As a practical matter, it is unlikely that the RO forwarded the Veteran's October 2002 statement to the Board to be included in the claims file, which was a non-electronic paper claims file at the time.  Thus, it is most likely that the October 2002 statement was not in the claims file when the Board reviewed the matter in December 2002.  This explains why the Board did not account for the October 2002 statement.  Accordingly, the Board's finding in December 2002 is not a final determination as to the validity of the October 2002 NOD.  

Thereafter, the RO sent the Veteran a notice letter in February 2003 informing her that service connection was denied for hypertension.  (This letter was remailed to her in March 2003.)  In October 2003, the Veteran filed a VA Form 9 arguing that she filed her claim in March 2000, filed a first NOD in July 2002 and a second NOD in May 2003.  The RO responded later in November 2003 by informing her that the claim had been denied in July 2002, and she needed to submit new and material evidence to reopen the claim.  The Veteran filed further statements regarding the claim, and the RO then issued rating decision in March 2004 denying to reopen the claim.  The instant appeal followed.  

Again, this sequence of events shows that the Veteran continued to prosecute the July 1997 claim until it was ultimately granted in the May 2004 rating decision.  Because she filed a valid NOD in October 2002, the March 2004 rating decision denying to reopen the claim is nonconsequential.  Finality did not attach because an SOC was never issued.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy, 23 Vet. App. at 45.  Because entitlement had already arisen by that time, service connection is warranted from the July 1997 claim because the effective date is the later of the two.  

In an October 2003 statement, the Veteran argued that she had filed an even earlier claim in 1995.  In fact, the claims file shows an informal claim filed in March 1995.  However, this informal claim does not refer to hypertension, and the subsequent RO actions do not refer to hypertension.  There is a presumption of regularity, which dictates that, if the claim had been filed at that time, it would have been acted on in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  In fact, in other correspondence, such as in the October 2003 VA Form 9, she wrote that the original claim was filed in March 2000.  Thus, her October 2003 statement indicating a claim filed in 1995 does not provide a basis for assigning an effective date from that time.  

In summary, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that an effective date of July 30, 1997, is warranted for the award of service connection for hypertension.  As this resolves the appeal and grants the entire relief sought, the CUE motion is moot.  Even if not moot, the Board's finding is that the original rating decision never became final and binding.  Thus, it would not be subject to collateral attack via a CUE motion.  See 38 C.F.R. § 3.105(a).


ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for lumbar muscle sprain/strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, is dismissed.

The issue of entitlement to an initial disability rating in excess of 10 percent for left shoulder strain prior to May 16, 2014, and an evaluation in excess of 20 percent beginning May 16, 2014, is dismissed.

The issue of entitlement to an initial compensable disability rating for hallux valgus, right foot (claimed as foot pain), is dismissed.
 
The issue of entitlement to an initial compensable disability rating for hallux valgus, left foot (claimed as foot pain), is dismissed.  

The claim of service connection for nausea and vomiting is dismissed.  

An earlier effective date of July 30, 1997, for the award of service connection for hypertension, is granted.
REMAND

The Board has conducted a preliminary review of the remaining issues, but has found that further evidentiary development is warranted as follows.  

Skin Rash 

A new VA examination is needed as to the claim of service connection for skin rash.  

The medical records reflect various diagnoses related to the skin.  The Veteran maintains that her symptoms have existed since service and are related to her service in the Persian Gulf War.  The service treatment records (STRs) do not contain any specific complaints concerning the skin.  However, she underwent a VA examination in April 1993, which was two months after her February 1993 service separation.  At that examination, she complained of a heat rash during service in Saudi Arabia.  She also complained to her VA primary care provider in May 1997 that she had had a rash since service in the Gulf.  Similarly, she complained during a January 2009 VA Dermatology consultation that she had had a rash off and on since 1989.  

Her DD Form 214 confirms that she was in Southwest Asia from September 1990 to October 1990.  Thus, she is a Persian Gulf War veteran for purposes of 38 C.F.R. § 3.317.  

The Veteran previously underwent a VA examination in August 2009.  The VA examiner found that the Veteran denied knowing of any superficial scarring or skin condition; she stated that all skin conditions and scarring that she had experienced were internal and involved her fibroid tumors and Bartholin cysts; she denied any other skin condition for which she has received treatment, and she denied the need for the skin examination.  The Board must now find that this August 2009 VA examiner was mistaken as to the Veteran's contentions.  As such a new VA examination is needed.  
Stress/Sleep Problems

A VA examination is also needed as to the claims of service connection for stress and sleep problems.  In her August 2007 claim, she identified these symptoms as existing since February 1989.  She previously underwent a VA examination in December 1998, where she complained of stress since the Persian Gulf and sleeping problems since 1991.  The VA examiner did not give a diagnosis.  However, in light of the Veteran's ongoing complaints of symptoms since service, especially as she is a Persian Gulf War veteran under 38 C.F.R. § 3.317, the Board finds that a VA examination is needed to determine if she has a diagnosis related to her complaints and, if so, whether such diagnosis is related to service or a service-connected disability.  

Dental Condition

The Board also finds that a VA examination is needed to address the claimed dental disorder.  To the extent the Veteran is a Persian Gulf War Veteran, a VA examination is needed to address this theory of entitlement.  See 38 C.F.R. § 3.317.  

Joint Pain, Left and Right Legs

The Board likewise finds that a VA examination is needed as to the claims of service connection for joint pain in the left and right legs.  The Veteran previously underwent multiple VA examinations, including in April 2013.  That VA examination is not entirely adequate as it is too conclusory for the Board to understand the VA examiner's rationale.  A September 2013 VA examination is likewise incomplete as the VA examiner relied on an absence of documentation that the Veteran was exposed to any environmental hazards while serving in the Persian Gulf.  (Her exposures are presumed.)  Finally, a June 2014 VA examination, which address a secondary theory of causation, did not address a secondary theory of aggravation.  

Thus, none of these VA examinations, whether individually or collectively, adequately address all of the complex medical questions raised by her claims.  

Hypertension Rating

The claim for an increased rating for hypertension must be remanded in light of the Board's decision herein above to grant an earlier effective date for the award of service connection for this condition.  It would be premature to finally adjudicate the current appeal period while the RO is in the process of assigning an initial disability rating for the earlier time period.  See, e.g., Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) ("[I]t was outside the scope of the Veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30 percent.").

TDIU

The claim for a TDIU is procedurally intertwined with the remanded issues.  As such, this issue will also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Manlincon Issues

In an October 2015 rating decision, the RO granted service connection for peripheral neuropathy, left lower extremity and service connection for peripheral neuropathy, right lower extremity, assigning an initial 10 percent for each disability effective from May 16, 2014.  The Veteran filed a NOD in October 2015 as to both the assigned initial ratings and effective dates.  At present, an SOC has not been issued. Thus, the issues must be remanded.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issues of higher initial ratings and earlier effective dates for service-connected peripheral neuropathy of the left and right lower extremities.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue. 

2.  Arrange for the Veteran to undergo a VA examination to address the claimed skin disorder.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the Veteran's skin symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Arrange for the Veteran to undergo a VA examination to address the claimed stress and sleep problems.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed stress and sleep problems are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of question (b), are any stress or sleep problems proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any stress or sleep problem disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  
associated with the Veteran's VA claims file.

4.  Arrange for the Veteran to undergo a VA dental examination.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether any dental symptoms, including loss of teeth and gagging, are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed dental disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

5.  Arrange for the Veteran to undergo a VA examination to address the claimed joint pain in the left and right legs.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all left and/or right disorders found extant, to include any knee disorders.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  If not directly related to service on the basis of question (b), is any right or left leg condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any right or left leg disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

5.  After completing all actions set forth in paragraphs 2-5, plus any further action needed as a consequence of the development completed in paragraphs 2-5 above, readjudicate the claims remaining on appeal, including the TDIU claim.  

In doing so, the RO should defer consideration of the increased rating claim for hypertension until after an initial disability rating has been assigned for that disability during the time period starting from July 30, 1997.  

If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC.  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


